Citation Nr: 1204214	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for an idiopathic seizure disorder.

2.  Entitlement to service connection for an idiopathic seizure disorder.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, as due to the idiopathic seizure disorder.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, as due to the idiopathic seizure disorder.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, as due to the idiopathic seizure disorder.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, as due to the idiopathic seizure disorder.

7.  Entitlement to service connection for gingival hyperplasia, status post extraction of teeth, alveoplasty, and gingivectomy, as due to the idiopathic seizure disorder.

8.  Entitlement to service connection for chronic low back pain, as due to the idiopathic seizure disorder.

9.  Entitlement to service connection for a digestive system disorder, as due to the idiopathic seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to December 1975.

This appeal to the Board of Veterans' Appeals (Board) is from September 2005 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In that July 2006 rating decision, the RO characterized the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities as new-and-material evidence claims, so on the presumption these claims had been previously considered and denied and not appealed, in turn requiring this threshold preliminary evidence to reopen these claims (like that needed to reopen the claim for the alleged underlying idiopathic seizure disorder).  However, the Board finds that these other claims should not be characterized as new-and-material claims.  In this regard, the Veteran filed his original claim for service connection in April 2005.  The RO denied that claim by way of a rating decision issued in September 2005.  Thereafter, he submitted a statement as well as additional medical evidence.  The RO readjudicated the claim in a July 2006 rating decision.  He then filed a July 2007 Notice of Disagreement (NOD).  A claim becomes final and subject to a motion to reopen only after the period for appeal has expired.  As such, any interim submissions before finality attached for the September 2005 rating decision must be considered by VA as part of the Veteran's original claim.  See 38 C.F.R. § 3.156(b) (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the September 2005 and July 2006 rating decisions are both nonfinal and currently on appeal, and stem from the Veteran's original April 2005 claim.  So unlike what the RO concluded, there does not have to be new and material evidence to reopen these claims.

As for the underlying claim for the idiopathic seizure disorder that does require there be new and material evidence to reopen, the Board finds that there is indeed such evidence.  So the Board is reopening this underlying claim.  However, rather than immediately readjudicating this claim on its merits, i.e., on a de novo basis, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Moreover, because the several other claims are all predicated on the notion that the additional disabilities are secondary to this idiopathic seizure disorder, the Board also is remanding these several other claims because they are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are inextricably intertwined when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one claim may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  See also Holland v. Brown, 6 Vet. App. 443 (1994).


FINDINGS OF FACT

1.  An unappealed March 1976 rating decision denied service connection for an idiopathic seizure disorder because the evidence then in the file showed this disorder was neither incurred in nor aggravated by the Veteran's military service. 

3.  Additional evidence since received, however, includes the report of a July 2005 VA compensation examination listing a diagnosis of a "seizure disorder, since while in active service." 


CONCLUSIONS OF LAW

1.  The March 1976 rating decision initially considering and denying this claim for service connection for an idiopathic seizure disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2005 and March 2006.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing him of the information and evidence not of record that was necessary to substantiate his claim, (2) informing him of the information and evidence VA would obtain and assist him in obtaining, and (3) informing him of the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, with regards to the need for new and material evidence to reopen this claim, that March 2006 VCAA notice letter also is compliant with the decision by the U. S. Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently explained the basis of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  In any event, here, since the Board is reopening this claim regardless, there is no possibility of prejudicing the Veteran even if he had not received this required notice concerning the type of information and evidence needed to reopen this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice errors are not presumptively prejudicial and that this is a case-by-case determination; moreover, as the pleading party, the Veteran, not VA, bears this burden of proof, and the error, even if shown, has to be prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance in light of the reopening of the claim.

Furthermore, that March 2006 VCAA letter provided the Veteran notice that a "downstream" disability rating and an effective date will be assigned if service connection is eventually granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice.

Consider, as well, that the RO issued those May 2005 and March 2006 VCAA notice letters prior to the September 2005 and July 2006 adverse determinations on appeal, so in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regards to the provision of those VCAA notices since they preceded the initial adjudication of the claim.  And even had, per chance, they not, VA would only have needed to provide all necessary notice and then readjudicate the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), to in turn rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In that eventuality the intended purpose of the notice would not have been frustrated and the Veteran still would have been given an opportunity to participate effectively in the adjudication of the claim.

And as for the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  He and his representative also have submitted lay statements in support of the claim.  The Veteran also was provided a VA examination concerning his claim.  Thus, as there is no indication that any additional evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.


II.  Reopening of the Claim for Idiopathic Seizure Disorder

In a rating decision dated in March 1976, the RO initially considered and denied this claim for service connection for an idiopathic seizure disorder because there was no evidence then in the file showing it was incurred in or aggravated by the Veteran's military service, his lay assertions notwithstanding.  The RO notified him of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal by filing a timely notice of disagreement (NOD) in response.  Therefore, that March 1976 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

If, however, there is new and material evidence, this claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.

The Board has a legal duty to address this "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted, it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, irrespective of what the RO may have determined in this regard, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  If the Board finds that no such evidence has been offered, that is where the analysis must end because further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992). 


The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was finally denied on any basis, so irrespective of whether the prior final and binding denial was on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The Veteran filed the current petition at issue to reopen this claim in April 2005.  Consequently, the amended regulation concerning what would constitute new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the amended version to a petition to reopen received on or after August 29, 2001.

According to this amended version of the governing regulation, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The weight, i.e., probative value, of the evidence in relation to other evidence is not determined until readjudicating the claim on its underlying merits.

The only pertinent evidence on file at the time of the March 1976 rating decision was the Veteran's STRs.


During the many years since that March 1976 decision, however, the RO has obtained additional VA treatment records and provided the Veteran a VA compensation examination in July 2005.  This additional VA examination report is not only new, since it was not considered when previously adjudicating and denying the claim, but also is material to the disposition of the claim because the VA examiner provided a positive nexus statement regarding the Veteran's seizure disorder in relation to his military service.  In particular, this VA examiner diagnosed "seizure disorder, since while in active service."

Thus, this July 2005 VA examination report relates to the previously unestablished requirement for service connection that a relationship or correlation be established between the Veteran's seizure disorder and his military service.  Consequently, this is new and material evidence as defined by VA regulation.  38 C.F.R. § 3.156(a).  This evidence was not previously submitted to agency decision makers and, thus, is new.  It also is material as it relates to an unestablished fact necessary to substantiate this claim, and by itself, or in connection with the evidence previously of record, raises a reasonable possibility of substantiating this claim because there is now a suggestion that the Veteran's seizure disorder is related to his service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen a claim, not instead evidence that is new, material, and raises a reasonable possibility of substantiating the claim).  That is to say, there is no third requirement for reopening a claim, and the newly presented evidence need not be probative of all the elements required to grant the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, 9 Vet. App. at 283 (1996).

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim for further evidentiary development.


ORDER

Because there is new and material evidence, the petition to reopen this claim for service connection for an idiopathic seizure disorder is granted, but subject to the further development of this claim in the remand below.


REMAND

Before addressing the claims on their underlying merits, the Board finds that additional development of the evidence is required.

A VA compensation examination regarding this claimed idiopathic seizure disorder is needed for a medical opinion concerning whether this disorder pre-existed the Veteran's military service and, if so, whether his service aggravated it, meaning made it chronically (permanently) worse beyond its natural progression.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 


For purposes of establishing entitlement to service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

This presumption of soundness when entering service attaches when there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

If the condition in question was not noted during the enlistment examination, then VA must show by clear and unmistakable evidence both that the condition preexisted service and that it was not aggravated during or by the Veteran' service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing that there was no increase in disability during active service or that any increase in disability was due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).


"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

If, on the other hand, a pre-existing condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Independent medical evidence usually is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a 
pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

An increase in disability must consist of worsening of the enduring disability, so not just a temporary, but rather, chronic worsening must occur.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011); Falzone v. Brown, 8 Vet. App. 398 (1995); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A preliminary review of the Veteran's STRs reveals treatment for episodes of seizures on multiple occasions.  He was resultantly diagnosed with an idiopathic seizure disorder, major motor, uncontrolled.  He indicated in September 1975 that his seizures had begun at age 9; however, in February 1975, he indicated they had begun instead at age 16.  Regardless, at either age, that would have been before he began serving on active duty in the military in October 1974, although there was not any such mention or notation of a history of seizures during his enlistment examination, and recognizing that he now claims that he did not suffer from a seizure disorder at the time of his enlistment into the military.  See VA Form 9 dated in December 2007.  Thus, it is unclear whether his seizure disorder pre-existed his military service.  The Board therefore needs a medical opinion to assist in making this important determination.

Furthermore, if it is determined the Veteran's seizure disorder pre-existed his military service, a medical opinion then also would be needed to determine whether this disorder was aggravated during or by his service beyond its natural progression since there is not presently any medical opinion in the file concerning this.  Although he was provided a VA general medical examination in July 2005, at the conclusion of which the VA compensation examiner indicated the Veteran had suffered from a seizure disorder since service, that VA examiner did not have the benefit of reviewing the Veteran's STRs containing the reports of a pre-existing seizure disorder and, as an additional consequence, did not provide any opinion with regards to whether the seizure disorder (if pre-existing service) had been aggravated during or by the Veteran's service.

As already alluded to, there was no express indication or even suggestion of a pre-existing seizure disorder during the Veteran's pre-enlistment military examination in March 1974, or when he actually began serving on active duty later that year in October 1974, and no evidence of complaints or treatment for seizures until the following year, so not until during 1975.  See Quirin v. Shinseki, 22 Vet. App. 390, 394-96 (2009) (citing Wagner, and indicating the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted diseases or disabilities).

But 38 C.F.R. § 3.303(c) indicates that, in regards to pre-service disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.


Medical opinion also is needed to assist in determining whether the numerous other claimed disabilities are secondary to (i.e., residuals or complications of) this seizure disorder, that is, proximately due to, the result of, or aggravated by this idiopathic seizure disorder.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination for further medical comment concerning the etiology of the Veteran's idiopathic seizure disorder.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran still have the claimed idiopathic seizure disorder - or, at the very least, has he had this disorder since filing this claim?


(b)  Assuming he does, or has, is there clear and unmistakable evidence this disorder pre-existed his military service?  In making this determination, the examiner must include a discussion of all relevant medical history, including the lack of documentation or notation of a seizure disorder during the Veteran's March 1974 enlistment examination, versus the subsequent reports in his STRs that he had been experiencing seizures since either age 9 or 16, versus his more recent statements that he did not suffer from a seizure disorder prior to service.

(c)  If there is clear and unmistakable evidence that his seizure disorder pre-existed his service, is there also clear and unmistakable evidence indicating this 
pre-existing disorder did not permanently or chronically increase in severity during or as a result of his service beyond its natural progression?  

(d)  If, instead, it is determined there was no 
pre-existing seizure disorder (i.e., not satisfaction of this clear and unmistakable evidentiary burden of proof), then a medical nexus opinion also is needed concerning the alternative likelihood (very likely, as likely as not, or unlikely) the seizure disorder incepted in service or is related to or the result of the Veteran's service.

In making these necessary determinations, the examiner must keep in mind the different standards of proof.

To reiterate, "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In comparison, the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require the evaluation of his claim based on the evidence already in the file.  See 38 C.F.R. § 3.655

2.  Also schedule any additional VA compensation examinations needed for medical opinions concerning the etiology of the numerous additional disabilities the Veteran is claiming secondary to the idiopathic seizure disorder, namely, the peripheral neuropathy of his upper and lower extremities, gingival hyperplasia, status post extraction of teeth, alveoplasty, and gingivectomy, and digestive system disorder.

The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant evaluation or treatment for these additionally claimed disabilities.

The examinations should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and review of the claims file, the examiners are asked to respond to the following questions:

(a)  Does the Veteran have peripheral neuropathy of his upper and/or lower extremities, gingival hyperplasia, status post extraction of teeth, alveoplasty, and gingivectomy, and a digestive system disorder?

(b)  If he does, what is the likelihood (very likely, as likely as not, or unlikely) these disorders are proximately due to, the result of, or aggravated by his idiopathic seizure disorder (assuming, as mentioned, it is first confirmed he has this claimed underlying seizure disorder or has since filing this claim)?

(c)  Alternatively, what is the likelihood (very likely, as likely as not, or unlikely) these disorders are otherwise due to his military service?

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding these claimed disorders.  The rationale for any opinion offered should be provided.  

And just as in the case of when commenting on the etiology of the idiopathic seizure disorder, the examiner is encouraged to also try and provide some definitive comment on the potential relationship of these other claimed disorders and the Veteran's military service, either as directly or, if applicable, presumptively incurred in service or, as is specifically being alleged, as secondary to his idiopathic seizure disorder.

3.  Then readjudicate the claims in light of all additional evidence since the January 2008 SOC.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.
 
The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


